Fursman, J.
This is an application to dismiss an indictment. The district attorney had indorsed upon the indictment the following statement: “ Were this case to he the subject-matter of an official recommendation to the court, I should unhesitatingly affirm the impossibility of a conviction upon the merits, and request the court to mahe a final disposition thereof by the dismissal of this indictment.” In view, however, of the provisions of sections 37 and 38 of the Liquor Tax Law (Laws of 1896, chap. 112; amended 1897, chap. 312), he is in doubt whether such recommendation can properly and legally be made by him. He, therefore, submits that question to the court for determination.
At common law the attorney-general alone had power to enter a nolle prosequi. This .he could do without application (to the court. Indeed, the court itself could not, of its 'own motion, direct the entry of this -order. See People v. McLeod, 1 Hill, 377, at p. 405. In actual practice, however, it became customary for district attorneys, who were regarded as in some sense representing the attorney-general, to exercise this power. This very questionable' practice led to the adoption of a provision in the Revised Statutes declaring it to be unlawful for any district attorney to enter a nolle prosequi upon any indictment, “ or in any other way to abandon the same ” without leave of the court. Edmonds’ edition N. Y. Statutes at Large, vol. 2, p. 752 § 54. Even under this statute) it *506was said that the court could not of its own motion enter a nolle prosequi. Thomason v. De Mott. 18 How. Pr. 529. There was always, however, inherent power in the court to set aside an indictment in a proper case, whether of its own motion, or on motion of the accused, or of the district attorney. People v. Brickner, 15 N. Y. Supp. 528; People v. Restenblatt, 1 Abb. Pr. 268; People v. Briggs, 60 How. Pr. 17; see page 42 and cases there cited. This was the history of the law concerning the rights and power of the. court and the. district attorney in relation to the disposition of indictments, otherwise than by trial, down to the adoption of the Code of Criminal Procedure. By section 671 of that act, authority is co-nferred upon the district attorney to apply for the dismissal of an indictment, and the court is empowered to act upon such application, and to order such dismissal, or it may do so on its own motion.' The precise question here is, whether there is anything in sections 37 and 38 of the Liquor Tax Law talcing from the district attorney the. right to make the application provided for by section 671 of the Code of Criminal Procedure. The power of the court to order such dismissal of its own motion cannot be questioned. There is nothing in the Liquor Tax Law prohibiting such action. Section 37 of that act makes it the duty of the district attorney to prosecute any person violating any of the provisions of the act (Amendment of 1897, § 37), and section 38 (A.ct of 1896) declares that “any officer who shall neglect or refuse to perform his duty under the provisions of this act shall be liable to a penalty of five hundred dollars, * * * and if such officer be * * * a district attorney, shall be removed from office * * * .”
There are many statutes which impose specific duties upon disr trict attorneys, and, although no special penalty is provided for a neglect or refusal ,to perform them, it has always been a recognized rule that, where the law imposes a duty, upon a public officer and he neglects or refuses to perform it, he may .be indicted therefor (Bouvier’s Law Diet., title “ Negligence ”), and of course in 'certain' cases removed from office.' Among the recognized duties of this officer is the prosecution of all offenders who .are.presented by indictment, and it is clear that a wilful neglect or refusal to discharge this duty in any proper case will subject him to indictment and expose him- to removal from office; yet he has always had authority either to ask leave to enter a nolle proseguí (before the Code), or, since the Code, to apply for a dismissal of any indict*507ment. The state Constitution (art. 13), in relation to bribery declares (section 6) that “Any district attorney who shall fail faithfully to prosecute a person charged with the violation in his county of any provision of this article which may come to his knowledge, shall be removed from office by the Governor,” but there can be no doubt, I think, that if, after indictment, it is found that there is an entire failure of proof, the district attorney may apply to the court for ¡a dismissal under section 671, without exposing himself to the penalty thus prescribed for not “ faithfully ” prosecuting the person indicted. Section 38 of the Liquor Tax Law is highly penal and is, therefore, to be construed with great strictness. There is no provision of the act expressly repealing section 671 of the Oode of Criminal Procedure, nor is there any conflict between them such as to create a repeal thereof by implication. The statute does not mean that the district attorney shall prosecute a hopeless case: The law never requires the performance of a vain thing. Suppose, after an indictment found under this law, the district attorney in commencing his preparation for trial discovers that every witness has since died and he is,'therefore, without a particle of proof. Must he put the defendant upon trial, impanel ia jury, open ■his case, and then declare that he is without the least proof to sustain the charge and leave the court to direct an acquittal? The legislature cannot have meant to require such a foolish thing. This is, of course, an extreme case, but it furnishes an illustration by which the intent of the legislature, as affecting section 671, may well be tested. This section (671) and the duties and penalties imposed by sections 37 and 38 of the Liquor Tax Law are ini harmony rather than in conflict. Thus considered, the requirement of section 37 is the performance by the district attorney of the duty of prosecution whenever there is fair reason to believe, from the evidence at command, or which by diligence may be obtained, that a conviction can be, or, if properly weighed, ought to be had; and the penalty imposed by section 38 is for a wilful or corrupt disregard of this duty, or, at most, a careless neglect to perform it. But where a diligent and honest investigation discloses an utter want of necessary proof, ór if for any other reason] in the intelligent and honest discharge of Ms duty the district attorney becomes satisfied that a conviction .cannot be had, he may avail Mmself of the provisions of section 671, and. recommend a dismissal without thereby exposing himself to any penalty whatever. It would, indeed, be monstrous to¡ say that a district attorney will make himself liable to a fine and *508removal from office for suggesting to the court a state of facts and recommending a dismissal of an indictment thereon iñ a case where" the court might, and indeed ought “-in furtherance of justice ” to direct a dismissal of its own motion, upon deriving the same information .from any other source.
Ordered accordingly.